Citation Nr: 0212866	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  97-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from April 26, 1996 to May 24, 1996.

2.  Entitlement to a rating greater than 30 percent for post 
traumatic stress disorder (PTSD), for the period prior to 
August 19, 1999.

3.  Entitlement to a rating greater than 70 percent for PTSD, 
for the period beginning on August 19, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1996, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim for a rating greater than 10 percent for his service-
connected PTSD and his claim for a temporary total rating for 
a period of hospitalization in excess of 21 days, pursuant to 
38 C.F.R. § 4.29 .  The veteran subsequently perfected an 
appeal of that decision.

In a February 1998 decision the RO increased the evaluation 
of the veteran's PTSD to 30 percent disabling, effective May 
17, 1996, the date his claim was received.  In October 2001, 
the RO again increased the veteran's PTSD disability 
evaluation, this time to 70 percent disabling, effective 
August 19, 1999, the date that it was first factually 
ascertainable that an increase in severity had occurred.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been provided adequate notice of this development.

2.  The veteran was hospitalized from April 26, 1996, to May 
24, 1996, for treatment of alcohol and cocaine dependence as 
well as symptoms of PTSD.

3.  For the period prior to August 19, 1999, the veteran's 
PTSD was manifested by nightmares, difficulty sleeping, 
social interaction with only a few friends, a sporadic work 
history, anxiety, depression, exaggerated startle response, 
and moderate social and occupational impairment.

4.  For the period beginning on August 19, 1999, the 
veteran's PTSD is manifested by increased symptomatology such 
as nightmares, flashbacks, difficulty sleeping, isolation 
from others, periodic hallucinations, and major impairment in 
work and family relations.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating for 
the period of hospitalization from April 26, 1996, to May 24, 
1996, have been met.  38 C.F.R. § 4.29 (2001)

2.  The criteria for a 50 percent rating for PTSD for the 
period prior to August 19, 1999, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for a rating greater than 70 percent for 
PTSD for the period beginning on August 19, 1999, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for an increase rating for PTSD and a temporary total rating 
for a period of hospitalization from April 26, 1996, to May 
24, 1996.  He has not identified additional relevant evidence 
that has not already been obtained, and he has been afforded 
several VA examinations.  Moreover, in a hearing before the 
RO in February 2001 he was advised that VA would obtain his 
treatment records for association in the claims file.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29. 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

1.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization from April 
26, 1996, to May 24, 1996.

On April 26, 1996, the veteran was hospitalized with a 
primary diagnosis of alcohol and cocaine dependence.  Under 
"comorbidities" the hospital discharge summary indicates a 
history of PTSD.  At discharge he was noted to be "probably 
employable" and not psychotic.  Medical documents completed 
immediately prior to and during his hospitalization state 
that the veteran suffers from PTSD and identify active 
symptomatology of anxiety, hallucinations, difficulty 
concentrating, and suicidal ideation.  He was seen by the 
psychology service and attended stress management group.  His 
psychological assessment noted he had an emotional barrier to 
education manifested by anger, depression, suicide and 
assaultive ideation, although his mood and behavior were 
stable presently.

The veteran has testified that he used the alcohol and 
narcotics to cope with his PTSD symptoms and that he was 
provided treatment for his PTSD while hospitalized.

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs hospital for a period in excess of 21 days.  
The provision also notes that notwithstanding that hospital 
admission was for a disability not connected with service, if 
during such hospitalization hospital treatment for a service-
connected disability is instituted and continued for a period 
in excess of 21 days, the increase to a total rating will be 
granted from the first day of such treatment.  38 C.F.R. 
§ 4.29(b) (2001).

Reviewing the evidence, it appears that despite the fact that 
the primary reason for the veteran's hospitalization was 
treatment for alcohol and substance abuse, immediately prior 
to his hospitalization and during his hospitalization he was 
treated for his psychiatric impairment as well.  Accordingly, 
since the hospitalization in question exceeds 21 days, the 
Board finds that he is entitled to a temporary total rating 
for the period from April 26, 1996, to May 24, 1996, under 
38 C.F.R. § 4.29.  

2.  Entitlement to an increased rating for PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in May 1996, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased disability 
rating from November 7, 1996, forward under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to November 7, 1996, the 
Board cannot apply the revised mental disorders rating 
schedule. 

Under the former regulations, a 30 percent rating is 
warranted for a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation warrants a considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation requires a 
severe impairment of the claimant's ability to establish and 
maintain effective or favorable relationships, and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment, and a 100 percent rating requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior, or a claimant who is demonstrably unable to 
obtain or retrain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Under the amended regulations, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships; and a total schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001). 

a.  Entitlement to a rating greater than 30 percent for the 
period prior to August 19, 1999.

The medical evidence for this period shows that the veteran 
was homeless when he was hospitalized in April 1996 for 
treatment of his PTSD and drug and alcohol abuse.  In May 
1996 he was transferred to a domiciliary program so that he 
could be transitioned into self-sufficiency and enrolled in 
the therapy work program at the VA Adult Day Care.  He stayed 
in this program until September 1996.  During this time 
period he received training as a road truck driver.  The 
veteran was married but had been separated for years, with 
his wife living in another state with his two sons.  

In a July 1996 VA examination report, the veteran was noted 
to have had a lot of jobs since discharge, and was only able 
to keep them for approximately one month before he got 
frustrated and quit.  He did not know why he quit exactly, he 
just could not stay in the job.  At the time of the 
examination, he was working an "IT job" and working with 
veterans through the work therapy program.  He socialized 
very little because he always ended up getting in arguments 
with people, and avoided crowds.  He slept 4-5 hours a night 
and had nightmares regularly, with increasing frequency in 
the summer months.  He occasionally had auditory 
hallucinations of footsteps coming up behind him, and 
flashbacks if he was in the woods or in the rain.  Mental 
status examination noted him to have crying spells, 
depression, anxiety, superficial insight, fair judgment and 
normal thought processes.  

In August 1997 he underwent another VA examination.  He 
reported similar symptoms to his July 1996 examination, also 
noting that he was easily startled and had intrusive thoughts 
triggered by loud noises such as fireworks.  His mental 
status examination noted that he was markedly dysfluent, 
anxious, and rocked back and forth during the examination.  
He had no confusion and no looseness of association, some 
memory impairment, but no hallucinations or delusions.  The 
examiner assessed the veteran with a Global Assessment 
Functioning (GAF) score of 52.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 51 to 60 is defined as "moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."

Outpatient treatment notations for August and October 1997 
note that the veteran's depression was interfering with his 
ability to eat and sleep and that he was having increasing 
paranoia.  From February 1998 to June 1998 the veteran was 
treated monthly for symptomatology of his PTSD, mostly 
manifested by a depressed mood.  He reported being socially 
isolated and depressed.  An intervention to prevent an 
increase in symptomatology was noted in March 1998 with some 
success and by June 1998 he reported being gainfully employed 
and with a bright, cheery affect.

In hearings at the regional office in January and December 
1997 the veteran testified that he worked at the VA hospital 
through his domiciliary program, and had nightmares, but less 
frequently with medication, and did not socialize much.  He 
noted that his flashbacks and nightmares increased in the 
summer.  He could not hold a job and lived with a friend, but 
avoided most other people.

Given the veteran's symptoms the Board finds that the medical 
evidence most nearly approximates the criteria for a 50 
percent evaluation under both regulations.  The treatment 
notations indicate that he was considerably socially impaired 
and isolated with few friends and no real support from 
family.  Additionally, his inability to work with other 
people also resulted in industrial impairment and difficulty 
in maintaining employment.  His job while a domiciliary in VA 
was not permanent and was performed in an extremely 
therapeutic environment, not present outside the confines of 
the VA hospital.  His GAF, while indicating only moderate 
impairment, is at the low end of the range for this 
functioning level and is not inconsistent with a finding that 
the veteran had reduced reliability and productivity due to 
his psychiatric symptoms.  A higher rating of 70 percent is 
not warranted given that the veteran did not present 
deficiencies in judgment, thinking or present consistent 
indications of suicidal ideation or the inability to function 
independently once released from the domiciliary program.  
Moreover, he was able to hold down employment, even if on a 
volunteer basis, and was able to maintain positive 
relationships with a few friends and VA staff.  

b.  Entitlement to a rating greater than 70 percent for the 
period beginning on August 19, 1999.

Outpatient treatment records from August 1999 to January 2001 
indicate that the veteran's symptomatology began to increase 
in severity after the following events occurred in close 
proximity:  his roommate died, he observed fireworks at a 
river festival and he was imprisoned for three months for 
assault and not able to take his medication.  He began having 
auditory and visual hallucinations involving persons from 
Vietnam, isolating himself from others in his house, and 
having increased numbers of nightmares, intrusive thoughts, 
and loss of concentration.  In June 2000 he reported that he 
was employed as a part time bus driver at the local city bus 
company, but that he lived alone.  He was anxious, distressed 
and rocked during his treatment session.  He was assessed 
with a global assessment functioning score of 30 on August 
19, 1999, and between 31 and 40 from September 1999 to 
January 2001.  

A GAF of 31 to 40 is defined as "Some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family 
and is unable to work)."  A GAF of 30 is defined as  
"behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communications or 
judgment . . . OR inability to function in almost all 
areas."

In April 2001, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran suffered 
from nightmares, was easily startled by loud noises, avoided 
crowds and lived alone.  He worked part-time as a bus driver, 
but his boss had recently threatened to fire him if his work 
performance did not improve.  On mental status examination 
the veteran was noted to be agitated throughout the 
examination, quite anxious with dysfluent speech, and he 
paced throughout the interview.  His affect was appropriate, 
and his mood was anxious and depressed.  The examiner 
assessed a GAF of 38.

In hearing testimony before a member of the Board in October 
1999 and before a RO hearing officer in February 2001, the 
veteran testified that his symptoms were getting worse and 
that he now had memory loss in addition to nightmares, 
flashbacks, sleep disturbance, anxiety, and intrusive 
thoughts.  He noted that he had no social live, could not 
handle stress, and could not keep a job.  He relied on 
contacts he had made on the staff at the VA hospital for 
help.

Reviewing the medical evidence, the Board finds that the 
veteran's disability is properly evaluated as 70 percent 
disabling.  Although the veteran had one period in late 
August where he was assessed with an inability to function in 
all areas, within two days his condition had improved.  
Moreover, while his symptoms were severe, he was able to 
maintain part-time employment, and there is no indication 
that his social or occupational impairment was so 
consistently severe as to prevent him from having any 
relationships or employment.  He maintained contact with 
several friends and staff at the VA hospital for support, and 
held his job as a bus driver.  Accordingly, a total schedular 
rating is not warranted and an increased evaluation for this 
period is denied.

Review of the record reveals that the RO has considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

1.  A temporary total disability rating for the period of 
hospitalization from April 26, 1996, to May 24, 1996, for 
treatment of a service-connected disability, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

2.  A 50 percent rating for PTSD for the period from May 17, 
1996, to August 19, 1999, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 

3.  A rating greater than 70 percent for PTSD for the period 
beginning on August 19, 1999, is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

